DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.

Allowable Subject Matter
Claims 10-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 10, an inspection system of an item, the inspection system comprising:
a reading device configured to read a respective radio tag of each of one or more of a plurality of items to acquire item information;
an image capturing device configured to capture an image of the plurality of items;
an image analyzing device configured to analyze, using an artificial intelligence technique, the image captured by the image capturing device to obtain a physical number of the plurality of items; and
a determining unit configured to:
compare a count of the plurality of items obtained based on the item information with the obtained physical number;
determine a presence of one or more abnormal items among the plurality of items based on a determination that the count does not match the obtained physical number; and
output a result associated with an indication of the one or more abnormal items; and 
regarding claim 16, an inspection system of an item, the inspection system comprising:
a holder, wherein the holder has the capacity to hold a predetermined number of items;
a reading device configured to acquire item information by reading a respective radio tag of each of one or more of a plurality of items held in the holder; and
a determining unit configured to:
compare a count of the plurality of items obtained based on the item information acquired by the reading device with the predetermined number;
determine a presence of one or more abnormal items among the plurality of items based on a determination that the count does not match the predetermined number; and
output a result associated with an indication of the one or more abnormal items.
Furthermore claims are allowed in view of the timely filing of the proper terminal disclaimer as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





April 19, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876